Title: To James Madison from Robert R. Livingston, 20 May 1803
From: Livingston, Robert R.
To: Madison, James



No 77
Dear Sir
Paris 20th. May 1803
The Subject of this letter is too important to admit of delay in case the Treaties Should have been any time in your hands, but as it has not yet been fully considered by Mr Monroe he thinks he cannot make it that of a joint letter till we have more fully discussed it which we propose to do to morrow or the next day. But as that will be too late for this conveyance I throw out these hasty thoughts for your consideration in the mean time you will consider this rather as a private than as a public letter Since it may or may not be made use of to promote Such measures as upon mature deliberation the President Shall think proper to adopt. I do not however doubt that Mr Monroe will concur with me in opinion after we have discussed the Subject and that we Shall by the next opportunity write to you officially there on. I informed you long Since that on inquiring whether the Floridas were within the cession of Spain I was told by Mr Marbois that he was Sure that Mobile was but could not answer further. I believed his information incorrect because I understood that Louisiana as it then was made the object of the cession and that Since the possession of the Floridas by Britain they had changed their name but the moment I Saw the words of the Treaty of Madrid I had no doubt but it included all the country that France possessed by the name of Louisiana previous to their cession to Spain, except what had been conveyed by Subsequent treaties. I accordingly insisted with Mr Marbois at the time we negotiated that this would be considered as within our purchase—he neither assented or denied but Said that all they received from Spain was intended to be conveyed to us—that my construction was right is fairly to be inferred from the words of the treaties and from a comment upon them contained in the Spanish Minister’s letter to Mr Pinkney in which he expressly Says that France had recovered Louisiana as it formerly belonged to them Saving the rights of other powers. This leaves no doubt upon the Subject of the intention of the contracting parties. Now it is well known that Louisiana as possessed by France was bounded by the River Perdigo and that Mobile was the Metropolis for the facts relative to this I refer you to Raynal & to his maps. I have also Seen the maps here that puts this matter out of dispute. I called this morning upon Mr Marbois for a further explanation on this Subject & to remind him of his having told me that Mobile made a part of the cession. He told me that he had no precise Idea on the Subject but that he knew it to be an historical fact & that on that only he had formed his opinion. I asked him what orders had been given to the Prefet that was to take possession or what orders had been given by Spain as to the boundary in ceding it? He assured me that he did not know but that he would make the inquiry & let me know. At four o’clock I called for Mr Monroe to take him to the Minister for foreign affairs but he was prevented from accompanying me. I asked the Minister what were the East bounds of the Territory ceded to us—he said we did not know we must take it as they had received it. I asked him how Spain meant to give them possession? He Said: According to the Words of the Treaty. But what did you mean to take I do not know? Then you mean that we Shall construe it our own way? I can give you no direction you have made a noble bargain for yourselves & I suppose you will make the most of it.
Now Sir, the Sum of this business is to recommend to you in the Strongest terms after having obtained the possession that the french Commissary will give you to insist upon this as a part of your right and to take possession at all events to the River Perdigo. I pledge myself that your right is good and after the explications that have been given here you need apprehend nothing from the decisive measure your Minister here and at Madrid can Support your claim & the time is peculiarly favourable to enable you to do it without the Smallest risk at home. It may also be important to anticipate any designs that Britain may have upon that country, Should She possess herself of it & the war terminate favorably for her She will not readily relinquish it. With this in your hand, East florida will be of little moment & may be yours whenever you please. At all events, proclaim your right and take possession. Great pains are taken here to throw the blame of the war upon Britain & indeed She is generally charged with it by all Europe. Nothing Short of her awkward manner of going into it could have united this nation in it they wish for peace, but their pride is wounded & they will go into the war with ardour Britain risks every thing, & can I think only Set down even if fortunate where She left of [f] at the peace of Amiens. I am dear Sir with the highest esteem & respect your most Obt hum: Servt
Robt R Livingston
 

   
   RC (DNA: RG 59, DD, France, vol. 8); RC (PHC); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). First RC in a clerk’s hand, signed by Livingston; marked “Duplicate”; docketed by Brent as received 22 Aug. Second RC marked “Private”; docketed by Wagner as received 2 Sept. with the note: “Suggesting that Louisiana extends eastwardly to the Perdido &c.” Minor differences between the RCs have not been noted.



   
   Pinckney sent Livingston a copy of Cevallos’s 4 May 1803 letter immediately upon its receipt (see Pinckney to JM, 4 May 1803 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:571–72 and n. 2]).



   
   Livingston referred to Histoire philosophique et politique des établissemens et du commerce des Européens dans les deux Indes, by Guillaume-Thomas-François de Raynal (1713–96). This eleven-volume work included one volume of maps and tables (Sowerby, Catalogue of Jefferson’s Library, 1:214–15).



   
   “He” in the second RC and draft.



   
   From this point to the end of the letter the second RC reads: “The ratifications are not yet made out but will be tomorrow. The awkward management of England has united this nation heartily in the war tho extremely desirous of peace. The enclosed papers will shew you their justification.”


